          Case 1:20-cr-00513-AT Document 23 Filed 12/29/20 Page 1 of 2
                                          U.S. Departme

                                                     United States At
                                                     Southern Distric
                                                                                         12/29/2020
                                                     The Silvio J. Mollo Buil g
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     December 29, 2020

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       RE: United States v. Eva Christine Rodriguez and Sergio Lorenzo Rodriguez
           20 Cr. 513 (AT)


Dear Judge Torres:

        The Government respectfully submits this letter, with the defense’s consent, to request a
30-day extension of the prosecution’s time to complete our search of electronic devices seized
from defendant Eva Christine Rodriguez’s residence for data responsive to the search warrant
issued, pursuant to Rule 41 of the Federal Rules of Criminal Procedure, in the Central District of
California (the “CDCA Warrant”). A copy of the CDCA Warrant is attached hereto as Exhibit A.
Unlike Rule 41 warrants used in the Southern District of New York, the CDCA Warrant requires
the Government to complete its search for data responsive to the CDCA Warrant within 120 days
of the date of the Warrant, unless the 120-day period is extended by a Court with jurisdiction.
Specifically, the CDCA Warrant provides:

               The search team shall complete the search as soon as is practicable
               but not to exceed 120 days from the date of execution of the warrant.
               The government will not search the digital device(s) and/or forensic
               image(s) thereof beyond this 120-day period without obtaining an
               extension of time order from the Court.

CDCA Warrant, Section B, at 6. The 120-day period expired on December 24, 2020, and the
search team has paused searching. Given the volume of electronic evidence in this case, the
Government requests an additional 30 days from the date of this letter, to January 27, 2021, to
search the electronic devices seized from Eva Christine Rodriguez’s residence for responsive data.
          Case 1:20-cr-00513-AT Document 23 Filed 12/29/20 Page 2 of 2

                                                                                     Page 2


With Ms. Rodriguez’s consent, the Government has already produced a copy of all data from the
devices at issue to both defendants as part of discovery.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney
                                             Southern District of New York

                                       By:       /s/ Sarah Lai
                                             Sarah Y. Lai
                                             Assistant United States Attorney
                                             Tel: (212) 637-1944




SO ORDERED.

Dated: December 29, 2020
       New York, New York
